PER CURIAM.
In response to a request from the Court to study whether the Small Claims Rules should be amended in light of amendments to section 55.141, Florida Statutes,1 the Small Claims Rules Committee (Rules Committee) adds a new committee note to Small Claims Form 7.347, Satisfaction of Judgment. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Accordingly, the following committee note is added to Form 7.347, effective upon the release of this opinion:
2008 Note. This form is suggested for use by parties. To avoid possible confusion, when disbursing funds from the court registry in satisfaction of a judgment, the clerk of the court should instead use the form required by the 2005 amendment to section 55.141, Florida Statutes.
The committee note is that of the Rules Committee. It is offered by the Rules Committee for explanation only and is not adopted as an official part of the rules. It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.

. See Ch. 2005-241, § 1, Laws of Fla.